Citation Nr: 0935010	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-37 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for a right knee 
strain, currently rated 10 percent disabling.

2. Entitlement to an increased evaluation for a left knee 
strain, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The Board notes that in July 2007 the Veteran submitted a 
statement claiming an increased rating for his service-
connected gastritis.  To date, this claim has not been 
adjudicated by the RO.  It is REFERRED for appropriate 
action.


FINDINGS OF FACT

At no time during the course of this appeal is either the 
right or left knee disability manifested by ankylosis, slight 
instability, cartilage interference, limitation of flexion to 
30 degrees, limitation of extension to 15 degrees, impairment 
of the tibia or fibula, or genu recuvartum.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for a right knee 
strain, currently rated 10 percent disabling, are not met.  
38 C.F.R. § 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5060 (2009).

2. Entitlement to an increased evaluation for a left knee 
strain, currently rated 10 percent disabling. 38 C.F.R. 
§ 1155 (2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5060 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 10 percent for 
his right and left knee disabilities. He was initially 
awarded service connection for both right knee strain and 
left knee strain in May 1997.  A 10 percent rating was 
awarded for each at that time, and not appealed.  See May 
1997 rating decision.  The Veteran filed a claim for an 
increased rating in August 2005.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran presently receives a 10 percent rating for his 
right knee disability and 10 percent for his left knee, both 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5060, which 
rates based upon limitation of flexion.  

The rating criteria specific to the knee are found at DC 5256 
through 5263. Under DC 5256, a 30 percent rating is warranted 
if the Veteran's knee is ankylosed at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  DC 5257 allows for a separate rating for recurrent 
subluxation or lateral instability, 10 percent if slight, 20 
percent if moderate, and 30 percent if severe. A 20 percent 
rating is also warranted under DC 5258 if there is evidence 
of cartilage, semilunar, dislocated, with frequent episodes 
of locking, pain, and effusion into the joint. Evidence of 
flexion limited to 30 degrees, or extension limited to 15 
degrees also warrants a 20 percent rating under DC 5260 and 
5261. Malunion of the tibia and fibula with moderate knee or 
ankle disability also warrants a 20 percent disability rating 
under DC 5262.  And, a showing of genu recurvatum warrants a 
10 percent rating under DC 5263.  Each of these rating 
criteria are considered in this analysis, and increased 
ratings are possible should the competent medical evidence of 
record establish that the severity of the Veteran's 
disabilities more closely approximates one of the diagnostic 
codes described.

The evidence in this case includes VA outpatient treatment 
records, two VA examination reports, and the February 2008 
Board hearing transcript.

In November 2005, shortly after filing this claim, the 
Veteran was afforded a VA joints examination.  The Veteran 
reported worsening intermittent pain, but no swelling.  He 
stated that his knees "limber up" with repetitive use but 
that there is no additional loss of function.  He reported 
that he wore a brace at times.  Physical examination of the 
right knee revealed no tenderness, crepitus, instability, 
effusion or increase loss of use or limitation of motion with 
repetition.  He could extend the right knee to 0 degrees and 
flex to 130 degrees.  Examination of the left knee revealed 
mild tenderness over the medial aspect of the patella, but no 
joint effusion, instability, crepitus, or increase loss of 
use or limitation of motion with repetition.  He could extend 
the left knee to 0 degrees and flex to 140 degrees.  The x-
ray examination report is noted as "unremarkable."  There 
is no basis upon which to award an increased rating or 
separate rating for either knee based upon this examination 
report.

The Veteran's December 2006 VA outpatient treatment records 
show that he reported a history of instability in the knee 
(which knee was not noted), but that the physician saw that 
the knees were "stable bilaterally."  The examiner did note 
swelling at that time, but no other manifestations of his 
disability.  

In March 2007, the Veteran reported that he was pleased with 
new knee braces. At the time of a July 2007 office visit, the 
Veteran was noted to be wearing foam/Velcro knee braces and 
had a gait that was "smooth/steady."  

In February 2008, the Veteran was afforded a Board hearing.  
He reported that his knees "buckle real bad," which is what 
led to the VA prescription of knee braces.  See hearing 
transcript at pages 3-5, 12.  He wears the braces daily to 
keep his knees stable.  Id. at page 9.  He also reported 
recent swelling in his knees, for which he has sought 
treatment.  Id. at page 11.  Following the hearing, the Board 
remanded these issues in order to afford the Veteran a new VA 
examination, particularly with regard to his reported 
instability.

In February 2009, the Veteran was afforded a second VA joints 
examination.  He was noted to wear braces on both knees and 
that his pain is patellofemoral anteriorly and particularly 
laterally.  The Veteran was examined without his braces, and 
noted to have muscular and symmetrical legs, with no atrophy, 
deformity or abnormality.  His gait was normal and he was 
able to squat repetitively, but with pain.  He could flex to 
120 degrees.  The examiner noted no crepitation, heat, 
instability or subluxation.  He has not had dislocated or 
removed semilunar cartilage, has no effusion, and has not 
impairment of his tibia or fibula.  The examiner went on to 
state that his functional impairment is that he cannot squat 
or kneel well.  He is noted to wear the braces daily, which 
causes some discomfort.  He demonstrated no additional 
limitation of motion with repetitive use.  The examiner 
emphasized that the Veteran "has absolutely no 
instability."

When the body of evidence is examined as a whole, it is 
revealed that at no time during the course of this appeal is 
either knee disability manifested by ankylosis, cartilage 
interference, limitation of flexion to 30 degrees, limitation 
of extension to 15 degrees, impairment of the tibia or 
fibula, or genu recuvartum. There is no basis upon which to 
grant a rating in excess of 10 percent for either knee based 
upon the limitation of motion rating criteria specific to the 
knee. As such, the 10 percent rating for the right and left 
knee presently assigned under DC 5060 is appropriate.

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, as discussed above, the present 10 percent rating for 
each knee takes into account the tenderness and pain 
experienced by the Veteran on examination. As such, these 
parameters do not allow for an increase, because they have 
already been considered in the current rating. There is no 
basis for an increased based on limitation of motion.

The Board notes that separate compensable disability ratings 
may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261. See VAOPGCPREC 23-97. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent 
rating is warranted for severe impairment. In this case, the 
evidence suggests that a separate instability should be 
considered.  However, as noted above, no medical doctor has 
found instability ofeitherknee upon examination.  See 2005 
and 2009 VA examination reports and several outpatient 
records noted above.  The Board is not dismissing the 
Veteran's own report that his knee buckles.  He is perfectly 
competent to report such symptoms.  However, in rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, 
such as his knees buckling on occasion, because this requires 
only personal knowledge as it comes to him through his 
senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders-according to the appropriate diagnostic codes.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left and right knee disabilities-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, the Board 
does not dismiss the Veteran's report periodically that his 
knees buckle, but there is no evidence to suggest that this 
symptom is manifest to a compensable level, such that a 
separate rating is warranted under DC 5257, especially 
considering the lack of any medical finding of instability at 
the time of any examination.  As such, a separate rating for 
instability is not warranted in this case.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, while there is some evidence in the record to 
support the Veteran's claim, the preponderance of the 
evidence weighs against the claim. The appeal is denied.



Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the Veteran was notified in 
several letters throughout the course of this claim.  See 
November 2005, August 2006, and December 2008 letters.  VA's 
duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service medical records, and VA 
treatment records have been associated with the claims 
folder. He was two several VA examinations during the course 
of his claim, and both reports are of record. Also, the 
February 2008 Board hearing transcript is of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.




ORDER

Entitlement to an increased evaluation for a right knee 
strain, currently rated 10 percent disabling, is denied.

Entitlement to an increased evaluation for a left knee 
strain, currently rated 10 percent disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


